DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.  Considering claim 1, the prior art does not teach an actuator device comprising: an electroactive polymer actuator; a piezoelectric transformer, wherein the piezoelectric transformer has a primary side and a secondary side; wherein the first portion of the electroactive polymer layer forms a portion of the secondary side and the second portion of the electroactive polymer layer forms a portion of the electroactive polymer actuator wherein the diode arrangement is electrically connected between the second side and the electroactive polymer actuator in combination with the rest of the applicant’s claimed limitations.
Considering claim 13, the prior art does not teach a method of driving an electroactive polymer actuator comprising: coupling the secondary side to the electroactive polymer actuator using a common a piezoelectric electroactive polymer layer, wherein a first portion of the electroactive polymer layer forms part of the secondary side and a second of the electroactive polymer layer forms part of the electroactive polymer actuator coupling a diode arrangement between the secondary side and the electroactive polymer actuator in combination with the rest of the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.